Dore, J.
(dissenting). Plaintiff had the burden of proof to show that she came within one of the enumerated classes men*502tioned in section 3672 of the Internal Bevenue Code (U. S. Code, tit. 26, § 3672). She failed to adduce any such evidence. At best she is an assignee with an equitable lien and as to the precise amount claimed to be due is neither a mortgagee, pledgee nor judgment-creditor as the assignment is not self-executing.
The Government’s lien should prevail (Glass City Bank v. United States, 326 U. S. 265).
Accordingly, I vote to reverse.
Glennon and Van Voobhis, JJ., concur with Peck, J.; Dobs, J., dissents in opinion in which Callahan, J., concurs.
Judgment affirmed, with costs.